Citation Nr: 1611773	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  10-43 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for disability manifested by frequent urination.

2.  Entitlement to service connection for cervical spine stenosis.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a left arm disorder.

5.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for migraine headaches.

6.  Entitlement to a rating in excess of 30 percent posttraumatic stress disorder (PTSD) 

7.  Entitlement to an initial rating in excess of 10 percent for tinnitus and an effective date earlier than November 10, 2014.

8.  Entitlement to a rating in excess of 10 percent for sinusitis.

9.  Entitlement to a rating in excess of 10 percent for hypertension.

10.  Entitlement to a rating in excess of 10 percent for irritable bowel syndrome and gastroesophageal reflux disease (GERD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1980 to April 1992.  He had service in Southwest Asia from October 1990 to April 1991.

The service connection issues for disability manifested by frequent urination, cervical spine stenosis, and a skin disorder comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2006 and October 2007 by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded these claims in March 2014 to schedule the Veteran for a personal hearing.  

In June 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues were remanded again for additional development in October 2014.  

In June 2015 the Veteran submitted his notice of disagreement with an April 2015 rating decision which denied reopening his service connection claim for migraine headaches, denied increased ratings for sinusitis, hypertension, and PTSD disabilities, and assigned a 10 percent rating effective from July 5, 2007, based upon clear and unmistakable error in a prior decision for his service-connected irritable bowel syndrome and GERD.  In January 2016, the Veteran also submitted a notice of disagreement with a November 2015 rating decision which denied entitlement to service connection for a left arm disorder and granted service connection for tinnitus.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As these issues have not been properly addressed in a statement of the case, they must be remanded for appropriate development.

The issues of entitlement to service connection for a left arm disorder, whether new and material evidence was received to reopen a service connection claim for migraine headaches, entitlement to increased ratings for PTSD, sinusitis, hypertension, and irritable bowel syndrome and GERD, and entitlement to an increased rating and earlier effective date for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran failed without good cause to report for scheduled VA examinations in August 2015.

2.  A disability manifested by frequent urination was not manifest during active service; and, the preponderance of the evidence fails to establish a present disorder as a result of service, an undiagnosed illness, or medically unexplained chronic multisymptom illness.

3.  Cervical spine stenosis was not manifest during active service nor was arthritis manifest within a year of discharge; and, the preponderance of the evidence fails to establish a present cervical spine disorder as a result of service, an undiagnosed illness, or medically unexplained chronic multisymptom illness.

4.  A skin disorder was not manifest during active service; and, the preponderance of the evidence fails to establish a present skin disorder as a result of service, an undiagnosed illness, or medically unexplained chronic multisymptom illness.


CONCLUSIONS OF LAW

1.  A disability manifested by frequent urination was not incurred or aggravated as a result of active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Cervical spine stenosis was not incurred or aggravated as a result of active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  A skin disorder was not incurred or aggravated as a result of active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate the claims on appeal by correspondence dated in November 2008.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, Social Security Administration (SSA) records, and statements and testimony in support of the claim.  The development requested on remand has, to the extent possible, been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  

The Board notes that the theories of entitlement in this case involve complex medical matters, and that when VA provides a VA examination or obtains an opinion it must ensure that the examination or opinion is adequate.  The record in this case shows the Veteran failed to report for scheduled examinations in August 2015 and that he was provided notice addressing this matter in an August 2015 supplemental statement of the case.  When a claimant fails to report for a scheduled medical examination, without good cause, an original compensation claim shall be rated based upon the evidence of record.  38 C.F.R. § 3.655 (2015).  There is no indication the Veteran was not adequately notified of the scheduled examination nor that he had good cause for failure to report.  Therefore, the Board finds these original service connection claims must be decided based upon the evidence of record. 

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable to the issue of arthritis in the present case.

VA regulations also provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (effective before and after Oct. 16, 2012).  The Veteran in this case is shown to have served in Southwest Asia and these regulations are applicable to his claims.

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 (Aug. 3, 1998).  "The very essence of an undiagnosed illness is that there is no diagnosis."  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); see also Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").  

The Veteran contends that he has a disability manifested by frequent urination, cervical spine stenosis, and a skin disorder as a result of active service.  At his hearing in June 2014 he testified that he sustained injuries including to the cervical spine during service in Saudi Arabia when his vehicle ran off the road.  He stated he received repeated trauma from vehicle accidents, but no medical treatment.  He also reported that he experienced itching for 15 to 20 minutes after showering and frequent urination that had continued since service in Saudi Arabia.  In correspondence dated in July 2014 the Veteran reported having experienced symptoms of frequent urination for 21 years, of itching for 15 years, and of neck stiffness for 15 years.  

Service treatment records show the Veteran was provided diagnoses of prostatitis in September 1982, October 1982, and February 1984.  A July 1991 sick slip noted he complained of itching to the leg and arm.  No diagnosis or treatment were recorded.  Records are negative for complaint, treatment, or diagnosis of a cervical spine disorder.  The Veteran's March 1992 separation examination revealed normal clinical evaluations of the skin, spine, genitourinary system, and prostate.  In his report of medical history the Veteran denied having or having ever had any skin diseases, frequent urination, or bone, joint or other deformity.  

Private treatment records dated in March 2005 included a diagnosis of cervical spinal stenosis without opinion as to etiology.  An August 2007 VA Gulf War Guidelines examination provided a diagnosis of cervical strain without opinion as to etiology.

VA examination in July 2009 found the Veteran had urinary frequency, nocturia, and pressure more likely than not caused by a long-standing obstruction secondary to benign prostatic hypertrophy (BPH). It was noted he had developed urinary retention secondary to BPH and that he had a transurethral resection of the prostate in 2005.

VA treatment records dated in October 2009 noted the Veteran had diffuse itching that was chronic in nature.  A diagnosis of pruritus was provided.  A November 2009 report noted a diagnosis of chronic pruritus.  

A May 2010 VA general medical examination found no clinical evidence of a skin rash and found that it was less likely the Veteran's current complaints were related to his Southwest Asia exposure.  Diagnoses of cervical discogenic disease and bilateral foraminal stenosis and spondylosis were provided without opinion as to etiology.

Based upon the evidence of record, the Board finds that a disability manifested by frequent urination, cervical spine stenosis, and a skin disorder were not manifest during active service.  Arthritis to the cervical spine is not shown to have been manifest within one year of his separation from active service nor for many years after service.  The evidence also fails to establish a disability manifested by frequent urination, cervical spine stenosis, or a skin disorder as a result of service, or an undiagnosed illness, or medically unexplained chronic multisymptom illness.  As the Veteran failed to report for scheduled VA examinations in August 2015, these claims must be decided based upon the evidence of record.  The July 2009 and May 2010 VA opinions as to these matters are persuasive.  The Board further finds that the claims for a disability manifested by frequent urination, cervical spine stenosis, and a skin disorder involve symptoms that have been attributed to known clinical diagnoses.  The Veteran's problem with frequent urination has been ascribed to BPH, which is a non-service connected disability.  Therefore, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98; Stankevich, 19 Vet. App. at 472; Gutierrez, 19 Vet. App. at 10.  

The Veteran's claimed history of neck injuries in service and continued neck stiffness, frequent urination, and itching since service are found to be inconsistent with the evidence of record and are not credible.  His separation examination revealed his skin, spine, and prostate were clinically normal.  In his report of medical history at that time he denied having or having ever had any skin diseases, frequent urination, or bone, joint or other deformity.  In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

Consideration has been given to the Veteran's personal assertion that that his present disability manifested by frequent urination, cervical spine stenosis, and skin disorder are related to active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The specific disabilities shown are not conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report symptoms such as pain, stiffness, frequent urination, and itching, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  His lay opinions are also outweighed by the existing medical evidence of record.  

In conclusion, the Board finds that service connection for disability manifested by frequent urination, cervical spine stenosis, and skin disorder are not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against these claims. 



ORDER

Entitlement to service connection for disability manifested by frequent urination is denied.

Entitlement to service connection for cervical spine stenosis is denied.

Entitlement to service connection for a skin disorder is denied.


REMAND

As noted in the Introduction section above, in June 2015 and January 2016 the Veteran submitted notice of disagreement with the April 2015 and November 2015 rating decisions as to service connection for a left arm disorder, whether new and material evidence was received to reopen a service connection claim for migraine headaches, increased ratings for PTSD, sinusitis, hypertension, and irritable bowel syndrome and GERD, and the assigned rating and effective date for tinnitus.  These matters must be remanded for appropriate development.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the issues of entitlement to service connection for a left arm disorder, whether new and material evidence was received to reopen a service connection claim for migraine headaches, entitlement to increased ratings for PTSD, sinusitis, hypertension, and irritable bowel syndrome and GERD, and entitlement to an increased rating and earlier effective date for tinnitus.  The Veteran and his representative should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


